     Case 1:20-cv-01575-DAD-EPG Document 13 Filed 02/23/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   MARQUISE WALKER,                                  No. 1:20-cv-01575-NONE-EPG (PC)
12                      Plaintiff,                     ORDER ADOPTING FINDINGS AND
                                                       RECOMMENDATIONS IN PART,
13           v.                                        DISMISSING ACTION AND DIRECTING
                                                       THE CLERK OF COURT TO ASSIGN A
14   HOWARD,                                           DISTRICT JUDGE TO THIS CASE FOR THE
                                                       PURPOSE OF CLOSING THE CASE AND
15                      Defendant.                     THEN TO CLOSE THIS CASE
16                                                     (Doc. Nos. 1, 9, 12)
17

18           Marquise Walker (“plaintiff”) is a state prisoner proceeding pro se and in forma pauperis

19   in this civil rights action filed pursuant to 42 U.S.C. § 1983. The matter was referred to a United

20   States Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

21           On January 11, 2021, the assigned magistrate judge entered findings and

22   recommendations, recommending that “[t]his action be dismissed, with prejudice, for failure to

23   state a claim, failure to prosecute, and failure to comply with a court order,” and that “[t]he Clerk

24   of Court be directed to close this case.” (Doc. No. 12 at 8.)

25           Plaintiff was provided an opportunity to file objections to the findings and

26   recommendations. The deadline to file objections has passed, and plaintiff has not filed

27   objections or otherwise responded to the findings and recommendations.

28   /////
                                                       1
     Case 1:20-cv-01575-DAD-EPG Document 13 Filed 02/23/21 Page 2 of 2


 1          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C), this court has conducted a

 2   de novo review of the case. Having carefully reviewed the entire file, the court adopts the

 3   findings and recommendations to the extent that they recommend dismissal for failure to

 4   prosecute and failure to comply with a court order; the court declines to address whether the

 5   complaint states cognizable claims.

 6          Accordingly,

 7          1.      The findings and recommendations issued on January 11, 2021, (Doc. No. 12), are

 8                  adopted to the extent that they recommend dismissal for failure to prosecute and

 9                  failure to comply with a court order;

10          2.      This action is dismissed, with prejudice, for failure to prosecute and failure to

11                  comply with a court order; and

12          3.      The Clerk of Court is directed to assign a district judge to this case for the purpose

13                  of closing the case and then to close this case.

14   IT IS SO ORDERED.
15
        Dated:     February 23, 2021
16                                                        UNITED STATES DISTRICT JUDGE

17

18

19

20
21

22

23

24

25

26
27

28
                                                      2
